Citation Nr: 0609205	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for Meniere's disease 
with ear infections and dizziness.  

2.  Entitlement to service connection for Meniere's disease 
with ear infections and dizziness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had verified active duty training (ACDUTRA) 
service from July 1971 to August 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2005, the veteran testified at a 
Travel Board hearing before the undersigned.  He presented 
additional evidence at that time, but waived initial RO 
jurisdiction over that evidence.  


FINDINGS OF FACT

1.  In an October 1990 RO decision, service connection was 
denied for Meniere's disease and ear infections.  The veteran 
was informed of the adverse action in a November 1990 letter.  
In December 1990, the RO received a timely notice of 
disagreement (NOD).  In September 1991, the veteran was 
issued a statement of the case (SOC) which regarded, in part, 
service connection for Meniere's disease and ear infections.  
In the cover letter to the September 1991 SOC, he was told 
that he needed to submit a substantive appeal in order for 
his claim to be reviewed by the Board.  The veteran did not 
timely respond with a substantive appeal.  

2.  In an October 1991 statement, the veteran indicated he 
wanted to submit new and material evidence so that his claim 
could be reconsidered.  He did not identify a specific claim 
and did not refer to any errors of fact or law in the October 
1990 RO decision. 

3.  In a March 1992 RO decision, service connection for 
Meniere's disease was denied.  He was informed of the adverse 
decision and his appellate rights in a May 1992 letter.  He 
was also furnished a supplemental statement of the case in 
May 1992 and told that he needed to file a substantive appeal 
in order for the Board to review his appeal.  He did not 
timely respond.

4.  Evidence submitted since the RO's March 1992 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

5.  The veteran does not currently have Meniere's disease; 
chronic ear infections and complaints of dizziness are not 
attributable to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The RO's March 1992 decision which denied service 
connection for Meniere's disease is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's March 1992 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. § 
3.156 (2005).

3.  Meniere's disease with ear infections and dizziness was 
not incurred or aggravated in ACDUTRA service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2002 letter from the RO to the claimant.  In 
addition, the claimant was provided an August 2004 statement 
of the case, which addressed the elements of the claim.  The 
veteran has been provided the requisite laws and regulations 
pertaining to new and material evidence and to service 
connection claims.  In this case, the claimant was informed 
of the duty to notify, the duty to assist, and to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The claimant 
was also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined by VA on multiple 
occasions in order to reconcile the etiology of the veteran's 
ear problems.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  The veteran has also submitted 
additional evidence over which he waived RO jurisdiction.  
There is sufficient competent medical evidence of record to 
decide the claim, as set forth below.  See 38 C.F.R. 
§ 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen and his claim for 
service connection for Meniere's disease with ear infections 
and dizziness, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Finally, to the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Application to Reopen

In an October 1990 rating decision, service connection for 
Meniere's disease was denied.  In September 1991, a statement 
of the case was issued which addressed, in pertinent part, 
service connection for Meniere's disease and ear infections.  
The RO concluded that the veteran did not have Meniere's 
disease during service and there was no nexus between current 
diagnoses and service.  The veteran was informed of the 
adverse action in a November 1990 letter.  In December 1990, 
the RO received a NOD.  In September 1991, the veteran was 
issued a SOC which regarded, in part, service connection for 
Meniere's disease and ear infections.  In the cover letter to 
the SOC, he was told that he needed to submit a substantive 
appeal in order for his claim to be reviewed by the Board.  
The veteran did not respond with a substantive appeal (e.g. 
Form 1-9).  

In an October 1991 statement, the veteran indicated he wanted 
to submit new and material evidence so that his claim could 
be reconsidered.  He did not specifically indicate that he 
was appealing the October 1990 RO decision or otherwise 
identify any errors of fact or law in the aforementioned 
decision.  38 C.F.R. § 20.202.  In addition, he did not 
specify the nature of his claim; however, he did submit 
evidence regarding hearing problems.  

In a March 1992 decision, the RO denied service connection 
for Meniere's disease, indicating that such was not present 
during service.  (The decision reflects that the veteran was 
attempting to present a reopened claim.)  In a May 1992 
letter, the veteran was informed that he had not perfected 
his appeal by submitting a substantive appeal and was 
provided a VA Form 1-9 so that he could do so.  Thereafter, 
the veteran did not timely file any document that could be 
construed as an appeal of the March 1992 RO decision.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  As such, the 
March 1992 decision is final.  38 U.S.C.A. § 7105.  

In August 2002, the veteran's application to reopen a claim 
of service connection for Meniere's disease with ear 
infections and dizziness was received.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In support of his claim, the veteran has submitted evidence 
and has been examined by VA.  In pertinent part, the veteran 
submitted a September 2002 letter from a private physician.  
This physician stated that the veteran had a long history of 
Meniere's disease and that it was the physician's personal 
opinion that the veteran's Meniere's disease was related to 
his hearing loss disability that he suffered in the military.  
The veteran is service-connected for hearing loss.  

Presuming the credibility of the private physician's opinion 
for the purpose of reopening the claim, the additional 
evidence is new and material as it provides a basis for 
secondary service connection for Meniere's disease.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  It essentially relates a current diagnosis of 
Meniere's disease to the inservice incident where the veteran 
sustained hearing loss and/or to the hearing loss itself.  
Thus, the evidence submitted since the RO's October 1990 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's March 1992 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110.  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  In addition, service 
connection may also be granted for disability which has been 
aggravated by a service-connection disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
32 38 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records disclose that the veteran was not 
diagnosed with an ear disease or injury during service.  
Isolated complaints of dizziness were noted.  His ears were 
normal on separation examination.  Thus, there was no chronic 
ear disease or injury during service.  He was discharged in 
1971.  

After service, there are only intermittent complaints of ear 
symptoms to include dizziness.  During a National Guard 
examination in 1975, he complained of dizziness; a related 
disability (such as Meniere's disease) was not diagnosed.  In 
an August 1990 prescription note, it was indicated that the 
veteran had two episodes of Meniere's syndrome in 1976 and 
1987.  Thereafter, the veteran was diagnosed twice during the 
1990s as actually having Meniere's disease.  In sum, 
Meniere's disease was first noted many years after service 
and was not consistently diagnosed.  Notably, the veteran 
acknowledged that he had only very limited attacks of what he 
claims are Meniere's disease symptoms.  

As to the etiology of any current ear problems, it is noted 
that in September 2002, the veteran's private physician 
opined that the veteran had Meniere's disease and it was 
related to an incident in service or to service-connected 
hearing loss.  The veteran was examined by the same VA 
examiner twice.  Initially, the VA examiner indicated that 
the diagnosis of Meniere's disease was questionable given the 
veteran's inconsistent symptoms.  It was also noted that the 
veteran's ear infections were related to his putting objects 
in his ear to include Q-tips and pens, in an attempt to 
remove wax.  At the second examination, the VA examiner 
ultimately opined that it was unlikely that the veteran had 
Meniere's disease.  It was concluded that it was unlikely 
that the veteran had Meniere's disease as: there was no 
history of fluctuating hearing loss; there was a period of 6 
to 10 years in which there was an absence of vertigo or 
treatment for Meniere's disease; one attack was precipitated 
by diving into a pool; and two original episodes of dizziness 
were not documented as involving multiple days of 
hospitalization.  He also explained that carious ear 
infections and complaints were the result of the veteran 
sticking objects such as Q-tips, pens, and pencils in his 
ears.  

Also of record is a January 2005 VA vocational rehabilitation 
evaluation which lists Meniere's disease as one of the 
veteran's disabilities; the listing, however, was clearly 
taken from the rating sheet.  There was no related medical 
evaluation regarding ear disease. 

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In this case, a private examiner has stated that the veteran 
has Meniere's disease which is related to service or to 
service-connected hearing loss.  A VA examiner ultimately 
determined that the veteran does not have Meniere's disease 
and his ear infections are not attributable to service, but 
rather to other causes to include the veteran sticking 
objects in his ears.  Both opinions constitute competent 
evidence.  However, the Board finds that the VA examiner's 
opinion is more probative because it was based not only on an 
examination of the veteran, but also a comprehensive review 
of the claims file.  In addition, a rationale was provided 
for the opinion with reference to his history.  The Board 
attaches the most probative value to this opinion, as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included a review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  In contrast, the private 
examiner's opinion was not made after a complete review of 
the record to include his service records.  As such, the 
basis of the private examiner's opinion is entirely unclear 
and could be solely based on the veteran's self-reported 
history.  Finally, with regard to the 2005 VA vocational 
rehabilitation report, it is noted that any reference to 
Meniere's disease was not based on a medical evaluation.

The most probative evidence of record establishes that the 
veteran does not have Meniere's disease and his various ear 
infections and dizziness are not attributable to a disease or 
injury in service.  Accordingly, service connection is not 
warranted on any basis.  

The Board has also considered the veteran's own statements in 
support of his claim, including his hearing testimony.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
diagnosis and etiology of any Meniere's disease with ear 
infections and dizziness, his lay statements and testimony 
are of limited probative value in this regard.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for Meniere's disease with ear infections 
and dizziness is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


